Citation Nr: 1033721	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-29 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as mental conditions.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to September 
2003.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which denied service connection for a mental 
condition.  The Veteran disagreed, and this matter is properly 
before the Board for adjudication.

A review of the record reveals that the medical record must be 
further developed.  As such, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


REMAND

The Veteran's entrance examination shows that the psychiatric 
examination was normal.  Service treatment records show the 
Veteran received treatment for depression and was diagnosed with 
depressive and personality disorders.  The Veteran's DD 214 
indicates that that Veteran was discharged from active military 
service due to a personality disorder.  However, the service 
treatment records do not include any medical board report showing 
the determination of the existence of a personality disorder 
prior to discharge.  The Veteran was discharged while stationed 
at Fort Lewis, Washington.  The duty to assist includes obtaining 
all pertinent records, including service treatment records.  The 
RO should attempt to obtain any reports of medical board 
proceedings related to the Veteran's discharge due to a 
personality disorder and associate those records with the claims 
file.  See 38 C.F.R. § 2.159 (2009).  

From May 2004 to present, the Veteran has a history of outpatient 
mental health treatment for depression, dysthymia, drug abuse, 
and suicide attempts at the Honolulu VA Clinic, the Hilo Vet 
Center, and Tripler Army Medical Center.  In May 2004, the 
Veteran was diagnosed with dysthymia, and the physician noted 
that the Veteran screened positively for depression.  A VA 
examination was conducted in June 2005.  The examiner discussed 
the Veteran's service history and currently reported symptoms.  
The Axis I diagnosis was amphetamine abuse and alcohol abuse in 
remission.  The Axis II diagnosis was borderline personality 
disorder.  The examiner noted that the Veteran's symptoms are 
characteristic of a long-standing personality disorder and 
concluded that it is at least as likely as not that her mental 
health problems preceded her military service.  

While the VA examiner noted the inservice psychiatric history, 
the examiner did not address whether the Veteran has a disability 
resulting from a mental disorder which was superimposed upon a 
personality disorder during service.  The Board observes that a 
disorder which cannot otherwise be service connected because it, 
by definition, pre-existed service, such as a personality 
disorder, may be subject to a superimposed disease or injury, and 
if such disease or injury does occur during service, service 
connection may be warranted.  See VAOPGCPREC 82-90 (July 18, 
1990); see also 38 C.F.R. § 4.127.  The record shows diagnoses of 
both personality disorder and depression in service and contains 
conflicting medical evidence as to the Veteran's current 
diagnosis.  In light of the need to attempt to obtain additional 
service treatment records, an addendum to the June 2005 VA 
examination report should be obtained in order to fully address 
the claimed psychiatric disorder and its relationship to service.  
Any additional VA or private treatment records should be obtained 
and associated with the claim file.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran to request that she 
identify any pertinent private 
treatment records related to the 
claimed mental condition.  Any 
necessary release forms should be 
obtained.  The RO should attempt to 
obtain all identified records.  In 
addition, the RO should obtain all VA 
psychiatric treatment records dated 
from June 2006 to the present.  All 
such information, when obtained, should 
be made a part of the Veteran's claims 
folder.  If a negative response is 
obtained, it should be associated with 
the claims folder.

2.	The RO should attempt to obtain any 
reports of medical board proceedings 
related to the Veteran's discharge due 
to a personality disorder while 
stationed at Fort Lewis Washington, to 
include a request for pertinent records 
from the Ft. Lewis hospital or other 
medical facility if deemed necessary.  
All records obtained must be associated 
with the claims file.  Any negative 
responses should be documented in the 
claims file. 


3.	The RO should then arrange for the 
Veteran's claims file to be reviewed 
by the examiner who prepared the June 
2005 VA examination report (or a 
suitable substitute if that examiner 
is unavailable) for the purpose of 
preparing an addendum that addresses 
any change in opinion based on a 
review of claims file, to include any 
additional records obtained.  The 
claims folder must be made available 
to the examiner and all appropriate 
diagnoses rendered.  

a.	The examiner is requested to 
review the claims file to 
include any additional service 
treatment records, service 
medical board reports or post 
service treatment records added 
to the record and set forth all 
psychiatric disabilities found 
to be present.  For any current 
diagnosed psychiatric disorder 
other than a personality 
disorder, the examiner should 
set forth an opinion as to 
whether it is as least as likely 
as not (a 50 percent probability 
or greater) that the current 
psychiatric disorder had its 
onset during service or is 
otherwise related to service.  

b.	If the current diagnosis 
includes or is solely a 
personality disorder which is 
found to pre-exist the Veteran's 
military service, the examiner 
should state whether there was 
an in-service aggravation of 
such condition due to 
superimposed disease or injury, 
to include a psychiatric 
disorder.  A complete rationale 
must be provided for each 
opinion expressed.

4.	When the development requested has been 
completed, the case should be reviewed 
on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and her 
representative should be furnished with 
a Supplemental Statement of the Case, 
and afforded a reasonable opportunity 
to respond before the record is 
returned to the Board for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate


 action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


